
	
		II
		112th CONGRESS
		1st Session
		S. 702
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mr. Lieberman (for
			 himself and Mr. Blumenthal) introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize funding for, and increase accessibility to,
		  the National Missing and Unidentified Persons System, to facilitate data
		  sharing between such system and the National Crime Information Center database
		  of the Federal Bureau of Investigation, to provide incentive grants to help
		  facilitate reporting to such systems, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as Billy’s Law or the
			 Help Find the Missing
			 Act.
		2.Authorization of
			 the National Missing and Unidentified Persons System
			(a)In
			 generalThe Attorney General, through the Director of the
			 National Institute of Justice, is authorized to maintain public databases,
			 known as the National Missing and Unidentified Persons System or
			 NamUs, to contain missing persons records and unidentified remains
			 cases for purposes of assisting to identify missing people and solve cases of
			 unidentified human remains. All functions, personnel, assets, liabilities, and
			 administrative actions applicable to the National Missing and Unidentified
			 Persons System carried out by the National Institute of Justice on the date
			 before the date of the enactment of this Act shall be transferred to the
			 National Missing and Unidentified Persons System authorized under this section
			 as of the date of the enactment of this Act.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section not more than a total of $2,400,000 for each of the fiscal
			 years 2012 through 2017. Notwithstanding any other provision of law, the total
			 amount of Federal funds made available for any of the fiscal years 2012 through
			 2017 to maintain NamUs may not exceed the amount described in the previous
			 sentence.
			3.Sharing of
			 information between NCIC and NamUS
			(a)Sharing of
			 informationNot later than the end of the 30-day period beginning
			 on the date the online data entry format is updated under subsection (c), the
			 Attorney General shall, in accordance with this section, provide for
			 information on missing persons and unidentified human remains contained in the
			 NCIC database (as defined in section 7) to be transmitted to, entered in, and
			 otherwise shared with the NamUs databases (as defined in such section) and for
			 such information contained in the NamUs databases to be transmitted to, entered
			 in, and otherwise shared with the NCIC database.
			(b)Rules on
			 confidentiality
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Attorney General, in consultation with the Director of the
			 Federal Bureau of Investigation (in this Act referred to as the
			 FBI), shall promulgate rules pursuant to notice and comment that
			 specify the information the Attorney General may provide from the NCIC files to
			 the NamUs databases for purposes of this Act. Such rules shall—
					(A)provide for the protection of confidential,
			 private, and law enforcement sensitive information contained in the NCIC
			 files;
					(B)be promulgated
			 only after the Director approves recommendations by the Advisory Policy Board
			 of the Criminal Justice Information Services Division of the FBI;
					(C)specify the
			 circumstances in which portions of information may be withheld from transfer,
			 entry, or sharing from the NCIC database to the NamUs databases; and
					(D)provide that once
			 an authorized agency provides an authorization to permit the transmission,
			 entering, or sharing of information (or portions of information) from the NCIC
			 database to the NamUs databases, such authorization shall be deemed to apply to
			 any updates made to such information, unless otherwise specified by the
			 agency.
					In addition
			 to promulgating such rules, the Attorney General, in consultation with the
			 Director of the FBI, may also promulgate rules to further protect confidential,
			 private, and law enforcement sensitive information, such as by creating process
			 to permit an individual who is 21 years of age or older to proactively prohibit
			 NamUs from creating a profile for the individual within the NamUs database if
			 the individual were to go missing in the future, and to permit an individual
			 who is 21 years of age or older and who is voluntarily missing to request the
			 removal of a published profile of the individual from the NamUs
			 database.(2)Submissions
			 prior to online data entry format updateWith respect to
			 information submitted to the NCIC database before the end of the 30-day period
			 specified in subsection (a), the Attorney General may solicit from appropriate
			 authorized agencies authorization to transmit, enter, or share such
			 information.
				(c)Updates
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Attorney General shall update the online data entry format for
			 the NCIC database and NamUs databases to provide State criminal justice
			 agencies, offices of medical examiners, and offices of coroners with the option
			 to authorize the submission of new information and data that is reported to and
			 entered into the NCIC database to simultaneously be submitted to and entered
			 into the NamUs databases.
				(2)NCIC
			 format
					(A)In
			 generalIn the case of the NCIC database, an update described in
			 paragraph (1) shall include—
						(i)an
			 update to the NCIC database online data entry format that States use in
			 submitting missing persons and unidentified remains reports, including the
			 addition of a new data field allowing States, on behalf of the authorized
			 agency that originally submitted the data, to select whether or not to have the
			 NCIC report, subject to the rules promulgated under subsection (b), shared with
			 the NamUs databases; and
						(ii)subject to
			 subparagraph (B), a requirement that as a condition of participating in the
			 NCIC database, States must update their missing persons and unidentified
			 remains collection processes from local and tribal law enforcement, medical
			 examiners, and coroners to enable the States to acquire information on whether
			 or not the authorized agencies originally submitting data with respect to a
			 missing person or unidentified remains have provided authorization to share the
			 information with the NamUs databases.
						(B)ExceptionSubparagraph
			 (A)(ii) shall not apply with respect to any State that has in effect a State
			 law providing for a methodology to authorize the sharing of information between
			 the NCIC database and NamUs databases.
					(d)Amendments to
			 title XXXVII of the Crime Control Act of 1990 To require
			 reports of missing children to NamUs
				(1)Reporting
			 requirementSection 3701(a) of title XXXVII of the
			 Crime Control Act of 1990 (42 U.S.C. 5779(a)) is amended
			 by striking the period and inserting the following: and, consistent with
			 section 3 (including rules promulgated pursuant to section 3(b)) of the
			 Help Find the Missing Act, shall also report such case,
			 either directly or through authorization described in such section to transmit,
			 enter, or share information on such case, to the NamUs databases (as defined in
			 section 7 of such Act)..
				(2)State
			 requirementsSection 3702 of title XXXVII of the Crime
			 Control Act of 1990 (42 U.S.C. 5780) is amended—
					(A)in paragraph (2),
			 by striking or the National Crime Information Center computer
			 database and inserting , the National Crime Information Center
			 computer database, or the NamUs databases (as defined in section 7 of the Help
			 Find the Missing Act);
					(B)in paragraph (3),
			 by striking and the National Crime Information Center computer
			 networks and inserting , the National Crime Information Center
			 computer networks, and the NamUs databases (as so defined); and
					(C)in paragraph
			 (4)—
						(i)in
			 the matter preceding subparagraph (A), by inserting or the NamUs
			 databases after National Crime Information Center;
			 and
						(ii)in
			 subparagraph (A), by striking and National Crime Information Center
			 computer networks and inserting , National Crime Information
			 Center computer networks, and the NamUs databases.
						(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to reports made before, on, or after the date of the enactment of this
			 Act beginning on the last day of the 30-day period described in subsection
			 (a).
				(e)Authorized
			 agencies authority To override informationAn authorized agency
			 may remove or override information (or portions of information) from the NamUs
			 database and the NCIC database, as transferred from the NamUs database under
			 this Act, if such information is submitted on behalf of a public user and such
			 information is deemed by the authorized agency to be inaccurate.
			4.Incentive grants
			 program
			(a)EstablishmentNot
			 later than 1 year after the date of enactment of this Act, the Attorney General
			 shall establish a program to provide grants to qualifying law enforcement
			 agencies (as defined in subsection (j)), offices of coroners, offices of
			 medical examiners, and other authorized agencies to facilitate the process of
			 reporting information regarding missing persons and unidentified remains to the
			 NCIC database and NamUs databases for purposes of assisting in locating such
			 missing persons and identifying such remains.
			(b)RequirementsAs
			 a condition of a grant under this section, a grant recipient shall, with
			 respect to each case reported to the agency or office of the recipient relating
			 to a missing person described in a category under subsection (e) or relating to
			 unidentified remains—
				(1)not later than 72
			 hours after such case is reported to the agency or office and consistent with
			 subsection (c), submit to the NCIC database and NamUs databases—
					(A)in the case of a
			 missing person described in a category under subsection (e), at least the
			 minimum information described in subsection (f)(1); and
					(B)in the case of
			 unidentified remains, at least the minimum information described in subsection
			 (f)(2); and
					(2)not later than 60
			 days after the original entry of the report, verify and update any original
			 report entered into the State law enforcement system, the NCIC database, or
			 NamUs databases after receipt of the grant with any additional information,
			 including, to the greatest extent possible—
					(A)information on the
			 extent to which DNA samples are available, including the availability of such
			 samples submitted to the National DNA Index System under subsection
			 (b)(3);
					(B)fingerprints,
			 medical and dental records, and photographs of any distinguishing
			 characteristics such as scars, marks, tattoos, piercings, and other unique
			 physical characteristics;
					(C)in the case of
			 unidentified remains, photographs or digital images that may assist in
			 identifying the decedent, including fingerprint cards, radiographs, palmprints,
			 and distinctive features of the decedent’s personal effects; and
					(D)any other
			 information determined to be appropriate by the Attorney General; and
					(3)not later than 60
			 days after the original entry of the report, to the greatest extent possible,
			 submit to the National DNA Index System of the Federal Bureau of Investigation,
			 established pursuant to section 210304 of the Violent Crime Control
			 and Law Enforcement Act of 1994, (either directly or through use of
			 NamUs victims assistance resources and DNA collection services) DNA samples and
			 information relating to such case.
				For
			 purposes of paragraph (2), in the case of information a grant recipient
			 authorizes to be transferred, entered, or shared under section 3 between the
			 NCIC database and NamUs databases, any update to such information shall be
			 simultaneously made with respect to both databases unless specified otherwise
			 by the recipient.(c)Submission of
			 reportsTo satisfy subsection (b)(1), a recipient of a grant
			 under this section shall submit information required under such
			 subsection—
				(1)separately to the
			 NCIC database and NamUs databases; or
				(2)in accordance with
			 section 3, simultaneously to the NamUs databases when reporting to the NCIC
			 database or to the NCIC database when reporting to the NamUs databases.
				(d)Permissible use
			 of funds
				(1)In
			 generalThe permissible uses of grants awarded under this section
			 include the use of funds—
					(A)to hire additional
			 personnel, to acquire technology to facilitate timely data entry into the
			 relevant databases;
					(B)to conduct
			 contracting activities relevant to outsourcing the processing of unidentified
			 remains and the reporting of the resulting information to the NCIC database and
			 NamUs databases;
					(C)to train local law
			 enforcement personnel, medical examiners, and coroners to use the NCIC database
			 and NamUs databases;
					(D)to assist States’
			 transition into the new system under which information is shared between the
			 NCIC database and NamUs databases; and
					(E)for other purposes
			 consistent with the goals of this section.
					(2)ClarificationIn
			 no case may a recipient of a grant under this section use funds to enter or
			 help facilitate the entrance of any false or misleading information about
			 missing persons or unidentified remains.
				(e)Categories of
			 missing personsThe categories of missing persons described in
			 this subsection are the following:
				(1)A
			 missing person age 21 or older who—
					(A)is senile or is
			 suffering from a proven mental or physical disability, as documented by a
			 source deemed credible to an appropriate law enforcement entity; or
					(B)is missing under
			 circumstances that indicate, as determined by an appropriate law enforcement
			 entity—
						(i)that
			 the person’s physical safety may be endangered;
						(ii)that the
			 disappearance may not have been voluntary, such as abduction or kidnaping;
			 or
						(iii)that the
			 disappearance may have been caused by a natural disaster or catastrophe (such
			 as an airplane crash or terrorist attack).
						(2)A
			 missing person who does not meet the criteria described in paragraph (1) but
			 who meets one of the following criteria:
					(A)There is a
			 reasonable concern, as determined by an appropriate law enforcement entity, for
			 the safety of the missing person.
					(B)The person is
			 under age 21 and emancipated under the laws of the person’s State of
			 residence.
					(f)Minimum
			 information required
				(1)Content for
			 missing personsThe minimum information described in this
			 section, with respect to a missing person, is the following:
					(A)The name, date of
			 birth, city and State of residence, gender, race, height, weight, eye color,
			 and hair color of the missing person.
					(B)The date and
			 location of the last known contact with the missing person.
					(C)The category
			 described in subsection (e) in which the missing person is classified.
					(2)Content for
			 unidentified human remainsThe minimum information described in
			 this section, with respect to unidentified human remains, is the
			 following:
					(A)The estimated age,
			 gender, race, height, weight, hair color, and eye color.
					(B)Any distinguishing
			 characteristics such as scars, marks, tattoos, piercings, and other unique
			 physical characteristics.
					(C)A description of
			 clothing found on the decedent.
					(D)City and State
			 where the unidentified human remains were found.
					(E)Information on how
			 to contact the law enforcement agency handling the investigation and the
			 unidentified human remains.
					(F)Information on the
			 extent to which DNA samples are available, including the availability of such
			 samples submitted to the National DNA Index System under subsection
			 (b)(3).
					(g)AdministrationThe
			 Attorney General shall prescribe requirements, including with respect to
			 applications, for grants awarded under this section and shall determine the
			 amount of each such grant.
			(h)ConfidentialityAs
			 a condition of a grant under this section, the recipient of the grant shall
			 ensure that information reported under the grant meets the requirements
			 promulgated by the Attorney General under section 3(b)(1).
			(i)Annual
			 summaryFor each of the fiscal years 2013 through 2016, the
			 Attorney General shall publish an annual statistical summary of the reports
			 required by subsection (c).
			(j)Qualifying law
			 enforcement agency definedFor purposes of this Act, the term
			 qualifying law enforcement agency means a State, local, or tribal
			 law enforcement agency.
			(k)Funding
				(1)Matching
			 requirementThe Attorney
			 General may not make a grant under subsection (a) unless the applicant involved
			 agrees, with respect to the costs to be incurred by the applicant in carrying
			 out the purposes described in this section, to make available non-Federal
			 contributions (in cash or in kind) toward such costs in an amount equal to not
			 less than $1 for each $2 of Federal funds provided in the grant.
				(2)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $8,000,000 for each of the fiscal years 2012 through
			 2016.
				5.Report on best
			 practicesNot later than 1
			 year after the date of the enactment of this Act, the Attorney General shall
			 issue a report to offices of medical examiners, offices of coroners, and
			 Federal, State, local, and tribal law enforcement agencies describing the best
			 practices for the collection, reporting, and analysis of data and information
			 on missing persons and unidentified human remains. Such best practices
			 shall—
			(1)provide an
			 overview of the NCIC database and NamUs databases;
			(2)describe how local
			 law enforcement agencies, offices of medical examiners, and offices of coroners
			 should access and use the NCIC database and NamUs databases;
			(3)describe the
			 appropriate and inappropriate uses of the NCIC database and NamUs databases;
			 and
			(4)describe the
			 standards and protocols for the collection, reporting, and analysis of data and
			 information on missing persons and unidentified human remains.
			6.Report to
			 Congress
			(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act and biennially thereafter, the Attorney General shall submit to the
			 Committee on the Judiciary of the House of Representatives and the Committee on
			 the Judiciary of the Senate a report describing the status of the NCIC database
			 and NamUs databases.
			(b)ContentsThe
			 report required by subsection (a) shall describe, to the extent available,
			 information on—
				(1)the process of
			 information sharing between the NCIC database and NamUs databases; and
				(2)the programs
			 funded by grants awarded under section 4.
				7.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)Authorized
			 AgencyThe term authorized agency means a Government
			 agency with an originating agency identification (ORI) number and that is a
			 criminal justice agency, as defined for purposes of subpart A of part 20 of
			 title 28, Code of Federal Regulations.
			(2)NamUs
			 DatabasesThe term NamUs databases means the
			 National Missing and Unidentified Persons System Missing Persons database and
			 National Missing and Unidentified Persons System Unidentified Decedents
			 database maintained by the National Institute of Justice of the Department of
			 Justice.
			(3)NCIC
			 DatabaseThe term NCIC database means the National
			 Crime Information Center Missing Person File and National Crime Information
			 Center Unidentified Person File of the National Crime Information Center
			 database of the Federal Bureau of Investigation, established pursuant to
			 section 534 of title 28, United States Code.
			(4)StateThe
			 term State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa,
			 Guam, and the Commonwealth of the Northern Mariana Islands.
			
